Citation Nr: 1741679	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-22 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to increases in the staged (20 percent prior to January 30, 2014, and 40 percent from that date) ratings assigned for a low back disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to November 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  In June 2014 and November 2015, this matter was remanded for additional development.  A September 2014 rating decision increased the rating for the Veteran's service-connected low back disability from 20 percent to 40 percent, effective January 30, 2014.  In November 2015, this matter was again remanded for additional development.  The issue is characterized to reflect that "staged" ratings are now assigned, and that both "stages" are on appeal.    

The September 2014 rating decision granted service connection and assigned a separate rating for left lower extremity radiculopathy.  The Veteran has not expressed disagreement with that decision, and the matter of the rating for left lower extremity neuropathy is not before the Board.


FINDINGS OF FACT

1.  Prior to January 30, 2014, the Veteran's low back disability is not shown to have been manifested by limitation of thoracolumbar spine forward flexion to 30 degrees or less or by ankylosis of the spine; incapacitating episodes of disc disease are not shown.

2.  From January 30, 2014, the Veteran's low back disability is not shown to have been manifested by unfavorable ankylosis of the thoracolumbar spine; incapacitating episodes of disc disease totaling six weeks or more are not shown.



CONCLUSION OF LAW

Ratings for the Veteran's low back disability in excess of 20 percent prior to January 30, 2014, and/or in excess of 40 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the appeal is from the rating decision that granted service connection for a low back disability and assigned an initial rating and effective date for the award, statutory notice had served its purpose and is no longer necessary.  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged.

The Veteran's pertinent treatment records and Social Security Administration (SSA) records have been secured.  He was afforded VA spine examinations in April 2010 and September 2014.  The Board finds the reports of those examinations adequate for rating purposes as they note the current and past findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A deficiency in the conduct of the January 2014 Board hearing is not alleged.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where, as here, the appeal is from the initial rating assigned with an award of service connection, the severity of the disability during the entire period from the award of service connection to the present, and the possibility of "staged" ratings for distinct periods of time when varying degrees of disability were shown, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The criteria for rating spine disabilities are found at 38 C.F.R. § 4.71a, Codes 
5235 - 5243.  As the Veteran's lumbar spine disability includes disc pathology it may be rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or based on  Incapacitating Episodes of Disc Disease, whichever are more favorable.  Under the General Formula the following ratings apply: A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  And a 100 percent rating is warranted for  unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5243, Note (1).  [Here, left lower extremity radiculopathy is separately rated.]  

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, the following ratings apply: A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a , Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A July 2009 private clinical record notes complaints of back pain for one month.  The assessment was "acute or chronic" low back pain. 

On April 2010 VA spine examination, the Veteran complained of intermittent dull pain in the low and mid-back, rated 7/10.  He denied tingling, weakness, or numbness in his back, arms, and legs at any time.  He reported flare-ups, lasting one to two hours and occurring on a daily to weekly basis, due to bending, lifting, walking, weather, and overuse; he denied any incapacitating episodes in the past 12 months.  Objective range of motion testing showed forward flexion to 90 degrees (with pain reported at 45 degrees), extension to 30 degrees (with pain reported at 20 degrees), right lateral bending to 30 degrees, left lateral bending to 20 degrees, and right and left rotation to 30 degrees (with pain reported at 20 degrees for both sides).  Repetitive use testing showed no additional loss of function or range of motion.  Diffuse tenderness to the lower lumbar spine was noted; there were no palpable spasms.  Reflex, strength, and sensory tests were all normal.  Review of a March 2005 MRI in the file noted degenerative changes involving discs and facets at multiple levels.  The impression was low back strain with lumbar spondylosis and degenerative disc disease (DDD).  The Veteran reported that during flare-ups, his effective functional range of motion is flexion to 45 degrees, extension to 10 degrees, and right and left lateral flexion and rotation all to 20 degrees.  He reported that he was laid off from a tool manufacturing job in 2009 because he was unable to work standing up and had to work sitting in a chair due to back pain, which resulted in more frequent rest breaks and increased absenteeism.

In a September 2010 statement, the Veteran requested a 30 percent or higher rating for his low back disability "since my forward flexion [is] very limited and I have favorable ankylosis of the entire thoracolumbar spine."  

In his application for SSA benefits, the Veteran reported that from August 2010 to January 2011 he worked as a grinder at a tool manufacturing company; the position required two hours of walking, six hours of standing, three hours of stooping, 15 minutes of kneeling, and 8 hours of handling, grasping, and reaching every day.  

A January 2011 VA primary care new patient record notes complaints of chronic low back pain.  The Veteran reported that his back pain is worse when he is working because he is on his feet all day.  The assessment was low back pain; the physician discussed treatment options including weight loss and physical therapy; the Veteran refused referral to a weight loss program and declined physical therapy.    

An August 2011 private clinical record notes that the Veteran "has had problems with urge incontinence and stress incontinence since the laser photovaporization procedure" of the prostate.  [He underwent laser prostatectomy in October 2009.  See February 2010 private clinical record.]  He complained of constipation "given that he was given Norco for his urinary tract infection." 

An October 2011 SSA determination notes a primary diagnosis of back disorders (discogenic and degenerative) and a secondary diagnosis of obesity.  In the 'Job History' section of the application, the Veteran reported that he took a lighter-duty job after surgery but was terminated for taking frequent bathroom breaks and leaving the work area.  

At the January 30, 2014 Board hearing, the Veteran testified that he has trouble standing for prolonged periods and that walking is limited to the distance of two houses (located approximately five acres apart, in a rural area), before stopping to rest.  He used a cane a few times per week; he denied use of a scooter.  He testified that he is having trouble with bowel movements, and acknowledged it followed prostate surgery.  He denied physician-prescribed bed rest.  He complained of back pain which he treats with Motrin morning, afternoon, and night; he had discontinued taking Vicodin in preparation for upcoming bariatric surgery.    

In May 2014, the Veteran underwent bariatric surgery.  

On September 2014 VA spine examination, the Veteran reported daily back pain with flare-ups two to three times per week lasting several hours; he related that during flare-ups he has "virtually no mobility" of his back.  Range of motion studies found forward flexion to 15 degrees (with objective evidence of painful motion at 0 degrees), extension to 10 degrees (with painful motion at 0 degrees), right and left lateral bending to 10 degrees (with painful motion at 0 degrees each), and right and left rotation to 5 degrees (with objective evidence of painful motion at 0 degrees for both sides).  Repetitive motion testing showed flexion to 10 degrees, extension to 5 degrees, and right and left lateral flexion and rotation all to 0 degrees.  The Veteran reported functional impairment due to pain on movement, less movement than normal, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  Marked spasm and tenderness were noted at about L2; muscle spasm of the thoracolumbar spine resulted in abnormal gait or abnormal spinal contour.  Strength testing was normal; there was no muscle atrophy.  Reflex examination was normal (2+) other than at the right ankle, which was hypoactive (1+).  Sensory examination was normal except for the left foot, which was decreased.  It was noted that the Veteran had moderate intermittent pain and numbness of the left lower extremity, described as mild left lower extremity radiculopathy; there were no other signs or symptoms of radiculopathy.  It was noted that the spine was not ankylosed, and that there were no other associated neurologic abnormalities (such as bowel or bladder problems)[due to the back disability].  [It was noted that the Veteran had "prostate surgery which resulted in urinary control problems for which he has an implanted bladder stimulator."]  The examiner noted there were incapacitating episodes of at least one week but less than two weeks in the past year.  The diagnoses were degenerative arthritis of the spine and IVDS.  The examiner opined that the Veteran is capable of sedentary work only as he is unable to use his back repeatedly over a period of time.        

A June 2015 clinical record notes that since his May 2014 bariatric surgery the Veteran had lost 100 pounds and his back pain had declined reduced.  He reported he walked three miles a day.    

A September 2015 VA clinical record notes a total weight loss of 110 pounds since the 2014 sleeve surgery.  The Veteran reported being very active, including doing 30-45 minutes on the treadmill per day and performing yard work.     

VA primary care and physical therapy records obtained pursuant to the Board's November 2015 remand show that the Veteran's back pain has steadily declined following his 2014 bariatric surgery.  Treatment records show back pain rated as 9/10 in July 2014, 6/10 in November 2014, and 3/10 in June 2015.

Analysis

The Veteran's low back orthopedic disability has been assigned staged ratings of 20 percent prior to January 30, 2014, and 40 percent from that date (under Code 5243 for IVDS).  

To warrant a higher schedular rating under the General Formula for the period prior to January 30, 2014, the evidence must show either forward flexion limited to 30 degrees or less, or ankylosis of the entire thoracolumbar spine.  The evidence of record does not show any period of time prior to January 30, 2014, when symptoms were of (or approximated) a severity warranting a rating in excess of 20 percent.  Forward flexion was to 90 degrees on April 2010 VA examination (and reported to be to 45 degrees during flare-ups); the spine was not shown to be ankylosed.  The Board notes the Veteran's September 2010 report that his entire thoracolumbar spine was favorably ankylosed.  While the Veteran is competent to observe that his spine is fixed and immobile, his allegation is inconsistent with clinically recorded data, and may not be accepted at face value.  As noted above, on April 2010 VA examination flexion was to at least 45 degrees even with the factor of pain on flare-up considered as self-reported by the Veteran, and in his application for SSA disability benefits, he reported working in a factory position that required hours of daily walking, standing, stooping, and handling of objects.  

The record does not show that prior to January 2014 bed rest was prescribed by a physician for the Veteran's back disability; he denied incapacitating episodes on April 2010 VA examination.  Accordingly, the Formula for Rating IVDS based on incapacitating episodes has no applicability prior to January 30, 2014.  The Board notes the Veteran's April 2010 report of daily to weekly flare-ups, lasting one to two hours in duration.  Conceding (for purposes of this decision) that his report is accurate, he reported that during flare-ups forward flexion of his thoracolumbar spine was limited by pain to 45 degrees; such limitation is encompassed by the criteria for the 20 percent rating assigned. There is no competent evidence of neurological manifestations of the Veteran's back disability other than (the already separately rated) left lower extremity radiculopathy; the Veteran's reports of bladder incontinence and difficulty with bowel movements have been attributed to co-existing, unrelated disabilities and surgery.  See e.g., August 2011 private clinical record.  The 20 percent rating currently assigned for the Veteran's low back disability encompasses the greatest degree of severity of the disability shown at any time prior to January 30, 2014.

From January 30, 2014, the Veteran's low back disability has been rated 40 percent.  The next higher rating (50 percent) under the General Formula requires unfavorable ankylosis of the entire thoracolumbar spine.  All evaluations and examinations during this period have shown that the Veteran retains some (albeit severely restricted in September 2014) motion of the thoracolumbar spine (even with factors such as pain and use considered); no examiner or provider has opined that the spine was ankylosed, much less ankylosed in an unfavorable position.  Notably, since his bariatric surgery, the Veteran has returned to being more active, walking three miles a day (June 2015) and using a treadmill/doing yard work (September 2015), activities inconsistent with unfavorably ankylosed spine impairment.  

There is no competent evidence in the record that the low back disability has neurological manifestations (including bladder or bowel problems) other than left lower extremity radiculopathy (which is service-connected, separately rated, and not at issue herein).  Accordingly, a further separate rating for neurological manifestations is not warranted.  Furthermore, it is neither shown nor alleged that the Veteran experienced incapacitating episodes totaling six weeks or more per year since January 30, 2014 (as required for the next higher, 60 percent, rating under the formula for rating IVDS based on incapacitating episodes); the record shows at most less than 2 weeks of incapacitating episodes in a year.  See September 2014 VA examination report.  In summary, for the period from January 30, 2014, no criteria that provide for a schedular rating in excess of 40 percent for the Veteran's low back disability are met or approximated, and a rating in excess of 40 percent is not warranted. 

An unappealed September 2014 rating decision denied the Veteran a total rating based on individual unemployability (TDIU).  A claim for TDIU has not been re-raised since in the context of the instant claim for increase.  While the September 2014 VA examiner opined that the Veteran is unable to repeatedly use his back over a period of time, he further opined that the Veteran is capable of engaging in sedentary employment.  Clinical records since then reflect that following the Veteran's 2014 weight-loss surgery there has been some improvement in his functional impairment due to back disability.  

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  
38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Ratings for the Veteran's low back disability in excess of 20 percent prior to January 30, 2014, and/or in excess of 40 percent from that date are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


